835 F.2d 864
9 ITRD 2024, 6 Fed. Cir. (T) 41
C.J. VAN HOUTEN & ZOON, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 87-1448.
United States Court of Appeals,Federal Circuit.
Dec. 16, 1987.

R. Christian Berg, Harris & Berg, Washington D.C., argued for plaintiff-appellant.  With him on the brief was Marynell DeVaughn, Washington, D.C.
Joseph I. Liebman, Attorney in Charge, Intern. Trade Field Office, Dept. of Justice, New York City, argued for defendant-appellee.  With him on the brief were Richard K. Willard, Asst. Atty. Gen. and David M. Cohen, Director, Washington, D.C.
Before SMITH, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
ARCHER, Circuit Judge.


1
C.J. Van Houten & Zoon appeals from the judgment of the United States Court of International Trade in C.J. Van Houten & Zoon v. United States, 664 F.Supp. 514 (CIT 1987) (Tsoucalas, J.), sustaining the determination by the United States Customs Service that its imported chocolate is not classifiable under item 156.25 of the Tariff Schedules of the United States (TSUS).  Appellant's imports consisted of tank truck shipments of molten, sweetened chocolate.  Item 156.25 covers bars or blocks weighing 10 pounds or more.  The Court of International Trade properly held that appellant's imported chocolate was classifiable as chocolate in any other form under item 156.30 of the TSUS and we affirm on the basis of its opinion.


2
AFFIRMED.